Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 7, the reference to feeding the sheets “to front” is awkward and confusing, it not being clear what is required by referencing “to front” in this context and as such, the claim is indefinite. 
	Claim 4 is indefinite by virtue of dependency.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mancini et al. (US 2002/0062908).
	Mancini discloses a forming device for a tire comprising a supply device for a ply sheet (26 or 15-26), a dividing portion (42) that divides the sheet into two, a guide portion (43, 44) that guides the divided sheets separated from one another, a cutting portion (47, 48) to separate a pair of ply pieces from the ply sheets and a forming drum (50/51) that winds up the ply pieces.  This anticipates claim 1.  This also anticipates method claim 3 as the sheets are supplied, divided, fed/separated, cut and then wound around a forming drum, the reference to the plies being for a “carcass ply” without more not distinguishing the ply pieces in the reference.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Losey (US 2004/0123937) taken in view of Miyamoto et al. (EP 794049), Waring (US 4,784,030) and Mancini et al. (US 2002/0062908).
	Losey discloses forming a tire that includes a discontinuous carcass ply having a pair of ply pieces by applying a pair of carcass ply pieces (17a, 17b) separated from one another onto a building drum (figures, paragraphs [0068]- [0070]).  Losey does not however provide further specifics of this application and in particular does not teach forming the ply pieces by dividing a wider ply sheet.
	Miyamoto is directed to applying tire component strips in spaced relation on a tire building drum, the reference indicating that it is desirable in terms of simplifying the device configuration and improving productivity (e.g. col. 5) to supply a single sheet which is then split or divided to form the two tire component strips (e.g. fig. 1) as compared to providing two completely separately supplied stirps (fig. 2).  Waring (e.g. col. 1, line 8 - col. 2, line 21) provides further evidence that it is known and conventional to form a tire ply sheet in a wider width so that the sheet can supply more than a single width of tire ply stock, the wider piece being slit into e.g. two strips of ply stock.  The advantages in terms of improved productivity of such a system would have been readily apparent to one having ordinary skill in this art.  Mancini is another example of the known expedient in this art of dividing a wider ply into two pieces (by cutter 42) in a desirable system without including any intermediate component storage.  In light of these teachings taken together, it would have been obvious to one having ordinary skill in this art to form the pair of ply pieces in Losey by dividing a wider ply piece for the expected advantages of simplifying the system while also improving productivity as well as avoiding the need for intermediate ply storage.  A dividing portion/step would therefore have been obvious.
	A supply unit/step would have been implicit or obvious, Miyamoto, Waring and Mancini all suggesting material supplying.  Further, feeding/guiding the divided strips to be separated is suggested by Miyamoto and Mancini and would have been seen as necessary and obvious to form the axially separated plies as desired by Losey.  Likewise, cutting of the divided pieces would have been seen as necessary and obvious, Mancini further specifically teaching such cutting (at 47/48).  Losey applies the ply pieces to a drum, winding being implicit or certainly obvious as such is a well-known and conventional manner to apply plies to a drum as exemplified by Miyamoto and Mancini.  A forming device and method as defined in claims 1 and 3 would therefore have been obvious.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini et al. (US 2002/0062908) or [Losey (US 2004/0123937) taken in view of Miyamoto et al. (EP 794049), Waring (US 4,784,030) and Mancini et al. (US 2002/0062908)] as applied to claims 1 and 3 above, and further in view of Rung (US 3,803,959).
	As to claims 2 and 4, Mancini indicates that conveying belts and a festoon are provided downstream of the dividing portion (paragraphs [0116]- [0122]) which would likely provide an ability to control tension but tension control is not specifically described.  Losey does not describe tension control.  Miyamoto at col. 1, lines 43-47 suggests festooning can adjust tension but this is only specifically described for the final take-up winding.  
	Rung is directed to longitudinal slitting of elastic material including elastomeric or rubber sheet material and suggests it is desirable to provide a tension control mechanism operable on the material both upstream and downstream of the slitter in order to provide more uniform longitudinal slits in the material (e.g. col. 1).  To include tension adjustment capability with a longitudinal slitter/divider would therefore have been obvious to enhance the uniformity of the longitudinal slitting/dividing, only the expected and predictable results being achieved.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Glinz (US 5,252,156), Cox (US 4,403,533), Stuber et al. (US 2019/0184664) and Nakatani (JP 2002-361759) are other examples of longitudinal dividing of tire materials but are at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
September 10, 2022